Citation Nr: 0030256	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1999.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claim of service connection for PTSD 
must be remanded in order to assure that the RO's duty to 
assist the veteran in the development of his claim has been 
met.  

The Board notes that a VA examination was conducted in April 
1998.  The veteran reported that he was receiving Social 
Security disability benefits for PTSD.  The diagnosis was 
that of PTSD.  The VA examiner did not identify the reported 
stressors that supported the diagnosis of PTSD.  The Board 
also notes that, since that examination was conducted, the 
veteran has submitted additional stressor information and the 
RO has attempted to verify the reported stressors.  

In November 1999, the veteran testified that he was currently 
receiving VA treatment for PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide competent evidence 
regarding the claimed stressors to which 
he was exposed during his period of 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  

3.  The RO should prepare a summary of 
all the veteran's alleged in-service 
stressful experiences, and attempt to 
verify such experiences through 
appropriate means, specifically to 
include the United States Armed Services 
Center for Research of Unit Records (Unit 
Records Center) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia,  22150; 
the National Personnel Records Center 
(NPRC); and similar sources.  

4.  The RO then should take appropriate 
steps in order to schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran is suffering from PTSD.  If the 
examiner enters a diagnosis of PTSD, then 
the specific stressors to support that 
diagnosis should be identified for the 
record.  

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new 
legislation noted above, and should then 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


